Citation Nr: 0924165	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  00-18 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUES

1.  Entitlement to service connection for tinnitus, including 
as secondary to a service-connected hearing loss disability.

2.  Entitlement to service connection for vertigo, including 
as secondary to a service-connected hearing loss disability.

3.  Entitlement to service connection for Meniere's disease.

4.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1951 to 
March 1953, and is a Korean War Veteran.  Decorations and 
awards include a Korean Service Medal with 2 Bronze Camp 
Stars.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

In a May 2000 rating decision, the RO implemented the 
February 2000 Board decision granting service connection for 
traumatic arthritis of the left knee and assigned an initial 
10 percent rating effective February 12, 1998.  

In an April 2002 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for tinnitus.  
However, in a November 2002 statement of the case the RO 
reopened the final decision, and then denied the claim on the 
merits.  

In August 2003 the Board denied, in pertinent part, the 
Veteran's appeal for service connection for tinnitus.  The 
Veteran then appealed the Board's denial of his claim for 
service connection for tinnitus to the United Stated Court of 
Appeals for Veterans Claims (Court).  

In an Order dated April 26, 2005, the Court, acting upon 
joint motion of the parties, vacated that part of the Board's 
August 2003 decision that denied service connection for 
tinnitus and remanded the claim to the Board for further 
development, including consideration of the Veteran's claim 
for service connection for tinnitus as secondary to his 
service-connected hearing loss disability.

In December 2005 the Board remanded the issues of entitlement 
to an initial disability rating in excess of 10 percent for 
traumatic arthritis of the left knee, and entitlement to 
service connection for tinnitus, for additional development.  
The Board also remanded a then pending appeal for an earlier 
effective date for service connection for traumatic arthritis 
of the left knee.

In an August 2006 rating decision the RO denied service 
connection service connection for vertigo.  That decision has 
been appealed.  

In October 2006 the Board denied then pending appeals for 
entitlement to an earlier effective date for the grant of 
service connection for traumatic arthritis of the left leg, 
and entitlement to an initial compensable rating for 
bilateral hearing loss.  The Board then once again remanded 
the issues of entitlement to an initial disability rating in 
excess of 10 percent for traumatic arthritis of the left 
knee, and entitlement to service connection for tinnitus, for 
additional development, including provision to the Veteran of 
C&P examinations.  

The Board notes that in correspondence received by the RO in 
January 2007 the Veteran raised the issue of clear and 
unmistakable error in a January 1956 rating decision.  In a 
statement received in November 2007 the Veteran complained of 
depression and insomnia (which he related to his service-
connected left knee traumatic arthritis disability).  Also, 
in several statements, including one received in February 
2008, the Veteran requested service connection for nerve 
damage and left thigh muscle atrophy secondary to the 
service-connected knee disability.  These issues, which have 
not been adjudicated, are referred back to the RO for 
appropriate action.

In a rating decision dated in January 2009 the RO denied 
entitlement to service connection for Meniere's disease.  
That issue, along with the issues of entitlement to service 
connection for tinnitus and entitlement to service connection 
for vertigo, are addressed in the REMAND portion of the 
decision below.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran's left knee disability is productive of 
osteoarthritis and giveaway weakness, and the Veteran 
complains of pain, stiffness, swelling, and a catching 
sensation in the knee; but the Veteran has at least 0 to 120 
active range of motion of the left knee before the onset of 
pain throughout the appeal period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee are not met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.59, 4.71a, Diagnostic 
Code 5010 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial disability rating in excess of 
10 percent for his service-connected traumatic arthritis of 
the left knee disability.  The Board notes that this 
disability has been evaluated under the provisions of 
Diagnostic Code 5010 throughout the appeal period.  The Board 
also notes that in a September 2000 rating action the RO 
revised its May 2000 rating decision, on the basis of a 
difference of opinion, and granted a separate rating of 10 
percent for internal derangement of the left knee under 
Diagnostic Code 5257.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1996); and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59. 

The rating schedule provides for the evaluation of arthritis 
due to trauma and substantiated by x-ray findings under the 
degenerative arthritis provisions of Diagnostic Code 5003.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
Diagnostic Code 5003, a rating of 20 percent is possible in 
the absence of limitation of motion upon x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  A 10 
percent rating can be assigned based upon x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups; however, ratings based on x-ray findings may 
not be combined with ratings based on limitation of motion.  
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  

Limitation of flexion under Diagnostic Code 5260 is 
noncompensable if flexion is limited to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent 
evaluation is warranted if flexion is limited to 45 degrees, 
and a 20 percent is warranted when flexion is limited to 30 
degrees.  The highest rating of 30 percent if warranted when 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension is noncompensable if extension is 
limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Diagnostic Code 5261 also provides for a 10 percent 
evaluation when extension is limited to 10 degrees; a 20 
percent evaluation when extension is limited to 15 degrees; a 
30 percent evaluation when extension is limited to 20 
degrees; a 40 percent evaluation when extension is limited to 
30 degrees; and a 50 percent evaluation when extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

If limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 4.3, 4.7.

A July 1998 examination of the left knee by a private 
physician found significant increasing pain with weight-
bearing.  The physician documented the Veteran as reporting 
that the knee did catch at times but there was no locking or 
giving out.  Examination findings were reported as follows:

He has essentially a full range of motion 
of the knee.  He has 1+ effusion with 
lateral joint line tenderness and he is 
stable to varus and valgus stress and 
flexion and extension.  Negative drawer, 
negative Lachman, and negative pivot 
shift.  On carrying out McMurray's, he 
does have slight discomfort and 
significant crepitance.  [sic]

The impression was ongoing sequelae related to his injury 
which probably was a meniscal tear.  

Physical examination by this same physician in October 1999 
found extensor function to be intact, but there was medial 
and lateral joint line tenderness, worse on the lateral side.  
There was also pain on patellofemoral compression with a 1+ 
effusion.  The knee was stable to varus and valgus stress and 
flexion and extension.  Negative drawer, negative Lachman, 
and negative pivot shift.  McMurray's testing found 
significant crepitus with lateral joint line pain.  The 
physician also noted that there was pain on patellofemoral 
compression and a patellofemoral clunk from flexion to 
extension.  The diagnoses were probable meniscus tear 
superimposed over degenerative changes and patellofemoral 
changes that may only be tracking in nature but could 
represent cartilaginous changes as well.  

In April 2000 the Veteran was accorded a compensation and 
pension (C&P) knee examination.  During the examination he 
complained of left knee pain at a level of 3 on a scale from 
0 to 10, with 10 being the most severe.  He also complained 
of weakness with episodes of giving away and occasional 
swelling, and of an episodic locking sensation that occurs 
with terminal extension.  In addition, he reported weekly 
flare-ups of pain at a level of 5, which he said were 
precipitated by prolonged standing and walking.  The Veteran 
reported that he had missed approximately two days of work 
over the prior year when he went to see physicians for 
evaluations.  The examiner noted that the Veteran did not use 
any crutches, braces, canes or corrective shoes, and had a 
normal gait.  

Physical examination found no effusion but there was trace 
tenderness on palpation of the left quadriceps biceps, and +2 
crepitus upon palpation with range of motion.  The examiner 
further reported that the Veteran was able to flex from 0 to 
120 degrees without pain, and to 130 degrees with pain. There 
was full extension without pain.  There was no laxity to 
varus or valgus stress at 0 degrees and at 30 degrees, and 
McMurray's, pivot, Lachman's, and anterior drawer tests were 
negative.  Left knee jerk was 2/4, and sensation was intact 
to pin prick and light touch throughout.  X-rays revealed 
"very mild osteoarthritis."  Diagnoses were "internal 
derangement, left knee" and "djd [degenerative joint 
disease] of left knee."

Examination by a private physician in December 2006 found 
full range of motion from 0 to 130 degrees with discomfort 
"primarily laterally."  On testing for internal derangement 
sign with flexion, external rotation, and extension, there 
was "marked pain, discomfort and catching" but no sensory 
deficits, collateral ligaments were stable and good 
peripheral pulses.  The physician also reported that there 
was "slight genu varum [bowleg]," a positive McMurray sign, 
and osteophytes medially that were "palpable and tender."

A computed tomography imaging scan in January 2007 revealed 
mild degenerative joint disease with sclerosing and 
osteophyte formation and mild lateral tilt of the patella.

In February 2007 the Veteran was accorded another C&P knee 
examination.  During the examination he complained of daily 
achiness and pain, even at night.  He reported that he was 
able to stand more than one but less than 3 hours, and able 
to walk more than 1/4 but less than 1 mile.  He also complained 
of stiffness and giveaway weakness, but no episodes of 
dislocation, subluxation, or locking.  The examiner noted 
that gait was normal.

Physical examination found active range of motion from 0 to 
120 degrees.  According to the examiner, there was no 
additional limitation of motion on repetitive use.  Muscle 
strength of the left lower extremity was 4/5.  There was 
painful movement and weakness in the left knee, but no 
crepitation, clicks or snaps, grinding, instability, or 
patellar abnormality.  Diagnosis was left knee degenerative 
joint disease.  It was noted that the Veteran was not then 
employed as he had retired in 2002.  The disability was 
assessed as having a moderate effect on the Veteran's ability 
to do chores, recreational activities, travelling, bathing 
dress, toileting and grooming.  It had a severe effect on 
shopping, no effect on the ability to feed himself and 
prevented exercise and sports. 

VA outpatient records reveal that the Veteran had positive 
crepitation and a limp.



Analysis

X-rays confirm that the Veteran has osteoarthritis of the 
left knee manifested by painful motion and swelling.  
Accordingly, the Board finds that the criteria for a rating 
of 10 percent (as has already granted by the RO under 
Diagnostic Code 5010), but no more, are met.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 and Diagnostic Code 5003, Note 
(1).  A higher rating of 20 percent for left knee arthritis 
is not warranted since he has been rated for the left knee 
arthritis based on his limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003, Note (1); see also 38 C.F.R. § 
4.14 (the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided).  

However, the inquiry does not end there.  The Board must also 
consider whether the Veteran is entitled to a higher rating 
for his arthritis under other diagnostic codes.  In that 
regard, the Board notes that the Veteran is assigned a 
separate 10 percent rating for internal derangement of the 
left knee under the provisions of Diagnostic Code 5257.  As 
the Veteran did not disagree with the initial rating assigned 
under that code, the matter of a higher rating pursuant to 
Code 5257 is not before the Board at this time.  

The Board further finds that a rating in excess of 10 percent 
is not warranted under any alternative provision.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5263.  Left knee active motion 
from 0 to at least 120 degrees without pain greatly exceeds 
the maximum 45 degrees flexion and 10 degrees extension 
required for a compensable rating under the provisions of 
Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a.  
Evaluation under Diagnostic Code 5256 is inappropriate as 
there is no diagnosis of ankylosis of the left knee.  
Likewise, Diagnostic Codes 5258 and 5259 are inapplicable, as 
the clinical evidence does not show that cartilage has been 
removed or dislocated.  While there were indications in the 
medical records that the Veteran might have a meniscal tear, 
such a disability has not been confirmed.  Instead, the 
definitive diagnoses were internal derangement and arthritis, 
both of which have been service connected.  Additionally, 
there is no reported associated impairment of the tibia and 
fibula, and the Veteran has not been diagnosed with genu 
recurvatum (hyperextensibility of the knee joint), so 
evaluation under Diagnostics 5262 and 5263 is not warranted.  
38 C.F.R. § 4.71a.  

The Board has also considered whether there is additional 
disability due to weakness, fatigue, pain, excess 
fatigability or incoordination.  See DeLuca, 8 Vet. App. at 
205-206; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Although there is 
evidence that the last 10 percent of flexion is accomplished 
with pain, range of motion of the left knee since July 1998 
has never been less than 120 degrees flexion and 0 degrees 
extension.  In addition, while the Veteran has put forth 
credible reports of pain, stiffness, giveaway weakness, 
swelling, and flare-ups of increased pain, the Board finds 
that these complaints are reflected in the currently assigned 
10 percent evaluation for traumatic arthritis.  Even taking 
into account symptoms, which include pain, stiffness and 
swelling, the Veteran has range of motion from 0 to 120 
degrees, which does not meet the criteria for even a 
noncompensable rating under Diagnostic Codes 5260 and 5261.  
DeLuca, 8 Vet. App. at 205-206; 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  His symptoms as reported above are contemplated 
within the concurrently assigned 10 percent rating for left 
knee arthritis, which was assigned based on objective 
evidence of swelling and satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Moreover, there is no evidence of additional range of motion 
lost due to pain or on repetitive motion.   The Board has 
considered whether staged ratings are warranted but finds 
that the evidence does not show that different ratings are 
warranted for distinct periods of time.  Instead, the 
evidence shows that the condition has not varied to such an 
extent that staged ratings are for consideration.  

The assignment of an extra-schedular rating was also 
considered.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 
Vet. App. 111 (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Also, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Id.

If the rating criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral is required.  In the next step of the inquiry, 
however, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

In this case there is no indication that the disability 
picture is so exceptional that the schedular ratings are 
inadequate.  The Board also finds that the level of severity 
and symptoms as previously expounded are contemplated within 
the assigned schedular criteria.  See Thun.  Indeed, the 
April 2000 examiner noted that the Veteran was working; had 
had no surgery; and had missed approximately 2 days in the 
preceding year for his knee condition.  During his 2007 
examination he reported that he had retired in 2002, however, 
he has also reported that he missed 30 days worth of work due 
to his left knee.  Although he reported that he lost time 
from work, there is no other evidence of record which shows a 
level of disability that would result in marked interference 
with employment.  He has not had surgery nor has he been 
frequently hospitalized.  The 10 percent rating assigned to 
his arthritis shows that there is industrial impairment, 
however, there is no indication in this case as to why his 
condition results in marked interference with employment.  
Based on the evidence of record referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition to the foregoing, the Court has held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

The Veteran's appeal for an initial disability rating in 
excess of 10 percent arose from his notice of disagreement 
with the rating decision that first assigned a rating for 
left knee arthritis.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  In addition, as the Veteran's claim for an increased 
rating concerns the initial rating, notice in accordance with 
Vazquez is not warranted.  Vazquez-Flores, 22 Vet. App. 37.  

Regarding the duty to assist, VA and private treatment 
records have been obtained and made a part of the file.  In 
addition, the Veteran has been accorded multiple C&P 
examinations; the reports of which are of record.  The Board 
is satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

An initial disability rating in excess of 10 percent for 
traumatic arthritis of the left knee is denied.



REMAND

In addition to the foregoing, the Veteran seeks service 
connection for tinnitus.  In December 2005 and again in 
October 2006 the Board remanded the issue of service 
connection for tinnitus for a C&P opinion as to whether the 
Veteran's tinnitus was the result of military noise exposure 
and, if not, whether the Veteran's tinnitus is secondary to 
his service-connected hearing loss disability.  In 2007 a C&P 
examiner issued a negative opinion regarding service 
connection on a direct basis, but did not opine as to a nexus 
between the Veteran's tinnitus and his service-connected 
hearing loss disorder.  In accordance with Stegall, the 
matter must be remanded for an opinion regarding service 
connection on a secondary basis.  Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998) (Remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
Board's remand order).  


The Veteran also seeks service connection for vertigo, which 
he posits may be secondary to his service-connected bilateral 
hearing loss disability.  In a February 2007 record a VA 
otolaryngologist averred that "bilateral Hallpike tests 
reveal no evidence of vertigo"; however, VA treatment 
records chronicle "intermittent episodes of vertigo with 
vomiting."  See, e.g., Primary Care/Provider notes dated in 
May 2005.  The examination should also address his separately 
denied claim for service connection for vertigo.  

Medical records (including the results of C&P examinations) 
also refer to a diagnosis of Meniere's disease.  In that 
regard the Board notes that in a rating decision dated in 
January 2009 the RO denied service connection for Meniere's 
disease, and in June 2009 the Veteran's representative 
presented argument regarding the matter, which has been 
construed as a notice of disagreement.  See 38 C.F.R. § 
20.201.  However, a statement of the case has not been issued 
regarding service connection for Meniere's disease.  Remand 
for provision of said is thus warranted.  See Manlincon v. 
West, 12 Vet. App. 238 (1999) (Where a notice of disagreement 
has been filed with regard to an issue, and a statement of 
the case has not been issued, the appropriate Board action is 
to remand the issue to the RO for issuance of a statement of 
the case).  Since the claims file is being returned it should 
be updated to include any VA treatment records compiled since 
September 2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Issue a statement of the case that 
addresses the January 2009 denial of 
service connection for Meniere's disease, 
to include notification to the Veteran of 
the need to timely file a Substantive 
Appeal to perfect an appeal.  The RO should 
allow the Veteran the requisite period of 
time for a response.

2.  Associate with the claims file any VA 
medical treatment records pertaining to the 
Veteran dating from September 12, 2008.  If 
no such records exist, that fact should be 
noted in the claims folder.  Also attempt 
to obtain any other evidence identified as 
relevant by the Veteran during the course 
of this remand provided that any necessary 
authorization forms are completed.  

3.  Schedule the Veteran for a VA ear 
disease examination.  The claims file must 
be made available to, and reviewed by the 
examiner.  All indicated tests must be 
performed, and all findings reported in 
detail.  

The examiner is asked to diagnose all 
abnormalities found.  If tinnitus and 
vertigo are found, the examiner is 
specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that tinnitus and/or vertigo began 
during active military service, or were 
caused by or are due to any service-
connected disability, including the 
Veteran's service-connected bilateral 
hearing loss disability.  If the examiner 
responds in the negative to the above 
questions with regard to either issue, then 
the examiner must opine as to whether it is 
less likely than not (less than a 50 
percent probability) or at least as likely 
as not (50 percent probability or greater) 
that tinnitus and/or vertigo are aggravated 
(i.e., permanently worsened) by a service-
connected disability, particularly the 
Veteran's service-connected bilateral 
hearing loss disability.  

If tinnitus and vertigo are not found, the 
examiner should reconcile the lack of a 
diagnosis with the medical evidence of 
record which includes diagnoses of those 
conditions.  

If Meniere's condition is diagnosed, the 
examiner should state whether the Veteran's 
tinnitus, vertigo and hearing loss are 
symptoms of that disability and whether 
Meniere's disease is at least as likely as 
not (a probability of 50 percent or 
greater) related to active service.  

A complete rationale for all opinions 
proffered must be included in the report 
provided.  

4.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


